Case 1:18-cv-00622-.].]|\/|-PAS Document 1-1 Filed 11/13/18 Page 1 of 22 Page|D #: 7

EXhibit A

Case 1:18-cv-00622-.].]|\/|-PAS Document 1-1 Filed 11/13/18 Page 2 of 22 Page|D #: 8

S'I`ATE OF RHODE ISLAND AND - PROVIDENCE PLANTATIONS

 

SUPERIOR COUR'I`

 

 

SUMMONS
Civil Action File Number
PC-2018-5012
Plaintiff Attorney for the Plaintiff or the Plaintiff
Sue E]len Smith Stephen T. Fanning

 

 

v. __é w _ ~ 7 _ _l:he Plaintiff’s Attomey or the Plaintiff
Defendant " ' ` k § -‘ _! ST
Urban Smart Growth, Llc '

  
  
 

   
 

 

 

 

 
  
   
 

Licht Judicial Complex

Providence:'Bristol County §§
250 Ben¢fit Street '3"
Providence Rl 02903
(401) 222-3250

 

 

    

any other action.

 

 

This Summons was generated on 7/16/2018. /s/ Henry Kinch
Clerk

 

 

 

Witness the seal/watermark of the Superior Court

AT COPYATTES}§ER
%..,,,/7/¢/%;:\

/ R+coNsTABLE #5174
JAME F LL¢NsoN

SERVED

1715//Y MW

SC-CMS-l (revised July 2014)

Case 1:18-cv-00622-.].]|\/|-PAS Document 1-1 Filed 11/13/18 Page 3 of 22 Page|D #: 9

 

 

 

 

 

   
 

STATE OF RHODE ISLAND AND PROVlDENCE PLANTATIONS
SUPERIOR COURT
SUMMONS
Civil Action File Number
PC-2018-5012
Plain_tiff Attorney for the Plaintiff or the Plaintiff
Sue Ellen Smith Stephen T. Fanning
v. ,.- .¢ 1 , ‘ .f___th_e_ Plaintiff’s Attorney or the Plaintiff
Defendant - ' ' ' ~

Urban Srnart G’rowth, Llc

 

 

 

    
 

250 Benefit Street
Providence RI 02903
(401) 222-3250

 

 

  
       
    

- 145 the rehef demanded m

_ __ b fion, or control of a motor
" §§ a counterclaim any related

As plovided m Rule I'S(d‘._g`_§"e- _
the complaint is for damage a§_§‘ "
vehicle, or unless otherwise prov v §§ ___ _
claim which you may have against §§ ' ‘ ' '
any other action.

  
 
 
 

 

 

Tlis Summons was generated on'7/16f2018. `| /s/ Iri‘eni'y Kinch ` __
] Clerk _

Witness the seal/watermark of the Superior Court

   
 

AT ECOPYATTE§TS RVEL"|=

14'('5¢""¥"1_
R|CONSTABLE #8174 ' n "
JAME FMA |NSON

   

 

SC-CMS-I (revised July 2014)

Case 1:18-cv-00622-.].]|\/|-PAS Document 1-1 Filed 11/13/18 Page 4 of 22 Page|D #: 10

STATE OF RHODE ISLAND AND PROVlDENCE PLANTATIONS

 

 

 

 

     
 
  
 
 
 
 

SUPERIOR COURT
SUMMONS
PCivil Actlon File Numher
PC-2018 5012 __

Plaintiff Attorney for the Plaintil.’f or the I'|ainttl’f

§ Sue Ellen Smith Stephen 'I`. Fann_ing
v. 1 1_- ___t__he Plaintiff's Amme;v or the Plaintllt’

_ Defendant " __ ST

Urban Smart Growth, Llc

Licht Judicial Complex
Providence/Bristol County n
250 Benefit Su'eet

Providcnce Rl 02903

_§401 222'32150____-_

 

  
     

  

As provided m Rule lB(a‘) §§
the complaint ls for damage a§E_-'
vehicle, or unless otherwise prov » ,
claim which you may have against 1539 1 1 15

   
  

_ n a counterclaim any related
` ed from making such claim in

 

 

 

; .; '
any other action. ' ._ _ 1. __ . ,__
This Summons was generated on 7/16/2018. /s/ Henry Kinch _ _
Clerk

 

 

Witness the seal/watermark of the Superior Court

 

SC-CMS-l (rcvised July 2014)

imed:_mmm &§§c“en 1:18-cv-00622-.].]|\/|-PAS Document 1-1 Filed 11/13/18 Page 5 of 22 Page|D #: 11

|ope: 1828942
swar.' Alexa G.~

STATE OF RHODE ISLAND SU`PERIOR COURT
PROV]DENCE COUNTY, S.C
SUE ELLEN SMITH,
Plaintift`
v. C.A. No.

URBAN SMART GROWTH, LLC;
USG SERVICES CORPORATION AND
GREYSTON'E MILLS ARTISTE, LLC.
Defendants
C_O_M.LL_A_IN_I
INTRODUCTORY S'I`ATEMENT

This action is commenced by SUE ELLEN SMITH (hereinafter also referred to as
“Plaintift” or “SMITH”) against URBAN SMART GROWTH, LLC; USG SERVICES
CORPORATION AND GREYSTONE MILLS ARTIS'I'E, LLC. (hereinafter also referred
to as “Defendants" or “Employer” or “Company”), in order to remedy and seek relief for
the Defendants’ unlawful and discriminatory employment practices based Plaintiff`s
disability/perceived disability and related retaliation in violation of, inter alia, The Rhode
Island Civil Rights Act, The Rhode Island Fair Ernployment Practices Act and pursuant to
the Court’s pendent jurisdiction, the federal Arnerieans with Disabilities Act and other
state and federal laws.

JURISDICTION AND VENUE

l. Iurisdiction of the Court is invoked pursuant to R.I.G.L. 8-2¢13 and 8-2-14. All
conditions precedent to establishing this Court’s jurisdiction over this action have occurred
or have been complied with.

2. Considerations of judicial economy, convenience, and fairness to the litigants

warrant exercise of the court’s supplemental jurisdiction with respect to Plaintiff’s state

Case 1.'1 -c -006 - - _ ' _
mack 7!16’20181;01 PM 8 V 22 .].]I\/| PAS Document 1 1 Fl|ed 11/13/18 Page 6 of 22 Page|D #. 12

lope: 1628942
swan Alexa G' 2

law claims. Plaintiff's state claims are so related to Plaintiff’s federal claims that they form
part of the same case or controversy.

3. Venue is proper in the district pursuant to inter alia_l, R.I.G.L. 9-4-4 because:

a. The alleged unlawful practices occurred and/or are continuing to occur

within the State of Rhode Island, and in the judicial district;

b. all records relevant to the alleged unlawful practices are maintained and

administered in the Defendants’ place of business in the city of Pawtucket,
R.hode Island.

4. Plaintitf timely filed a formal Charge of Discrimination with the Rhode
Island Commission for Human Rights (“RICI-IR”).

5 . The Plaintiff has complied with all jurisdictional prerequisites and conditions
precedent to the filing of the action in state court, in each of its counts, including requesting
Right To Sue Authorization, if neeessary, from the pertinent administrative agency(ies).
(Attachment A)

THE PAR'I`IES

6. The Plaintiff, Sue Ellen Smith, an individual, is a resident of Rochester, New
Hampshire.

7. On information and belief, The Defendant Urban Smatt Growth, LLC is a
limited liability company which partially own Defendant Greystone Mills Artiste, LLC.
Det`endant Greystone Mills Artiste, LLC is a leasing company which entered into a leasing
agreement with the Plaintiff. Defendant USG Services Corporation is a domestic
corporation, maintained to operate a principal place of business located at 1005 Main

Street; Pawtucket, RI 02860 and which Plaintiff was employed as a property manager.

`med;mmmm%asppn 1:18-cv-00622-.].]|\/|-PAS Document 1-1 Filed 11/13/18 Page 7 of 22 Page|D #: 13

lopez 1628942
awer: Alexl G.- 3

8. At all times material to the allegations of this Complaint, the Defendant USG
has continuously, and does now, employ at least 25 or more employees in the State of
Rhode Island.

9. At all times material to the allegations of this Complaint, the Defendant has
continuously been engaged in an industry affecting commerce within the meaning of those
terms as applicable to pertinent provisions of the Americans with Disabilities Act, Sec.
101(5) ofthe ADA, 42 U.S.C. Sec. 12111(5), and Sec. 107(a) ofthe ADA, 42 U.S.C. Sec.
12117(a) which incorporates by reference Sections 701(g) and (h) of Title VII; and those
terms are applicable to pertinent provisions of Title VII of the Civil Rights Act of 1964
(“Title VII”), 42 U.S.C. Sec. 2000e et seq.

10. At all times material to the allegations of this Complaint, the Defendant was
and is an “Employer” or otherwise a covered entity within the meaning of the ADA,
as defined in Sec. 101(2) of the ADA, 42 U.S.C. Sec 1211(2); and as applicable in
pertinent provisions of Title VII, and also under the provisions of R.I.G.L. § 42-112-1 et
seq. (The Rhode lsland Civil Rights Act of 1990) and R.I.G.L. § 28-5-1- et seq. (The

Rhode Island Fair Employment Practices Act).

FACTS
ll. Plaintiff worked for the employer for approximately 3 years.
12. Plaintiff held the position of Project Manager at USG Services
Corporation.
13. Plaintiff was a dedicated employee and met the employer's legitimate

expectations

linedm16m181%a§§ 1:18-cv-00622-.].]|\/|-PAS Document 1-1 Filed 11/13/18 Page 8 of 22 Page|D #: 14

ope: 1828942
merz A|exa Gt 4

l4. During her employment Plaintiff was compelled to take a medical leave
of absence.
15. Plaintiff suffers from certain medical impairments including anxiety,

depression and related conditions.

16. These medical conditions affect one or more of Plaintiif’s major life
activities including but not limited to her ability to sleep, concentrate and perform the
daily regular activities of everyday living.

17. At all times, she was able to perform the essential functions of her job,
with or without reasonable accommodation.

18. When the Plaintiff requested leave time the employer took the position
that it was not required to give her FMLA leave but that it would extend her the
protections afforded by the FMLA state and federal statutes

19. By the employer’s extending Plaintiff the protections of the RIFMLA and
the FMLA, Plaintiff was eligible for all of the protections provided by those statutes

20. Plaintiff was a party to a lease agreement with Defendant Greystone
Artiste Mills, LLC. in which she was provided housing as a benefit of her employment

21 . While on approved medical leave, Plaintiff was compelled by the
employer to pay rent and health insurance

22. The Defendants moved to evict the Plaintiff, a proceeding it ultimately did
not pursue after interaction with Plaintiff s counsel.

23. _ The Plaintiff was terminated in September, 2016, while on medical leave.

24. The Plaintiff was subject to discriminatory conditions and disparate

treatment in the workplace which was motivated by the Employer’s animus towards her

mm 7/16,2018 guessed 1;1&cv-00622-JJM-PAS Document 1-1 Filed 11/13/18 Page 9 of 22 Page|D #: 15

lope: 1628942
)wer: Atexa G\ 5

based on disability/perception of disability and because she availed herself of her medical
leave rights which the Employer provided to her pursuant to the FMLA/RIFMLA.
COUNT l
RHODE ISLAND FAIR EMPLOYMENT PRACTICES ACT
R.I.G.L.§ZS~S-l et seq.
DISCIMINATORY TERMS AND CONDITIONS OF EMPLOYMENT

RETALIATION
TERMINATION

25. Paragraphs 1-24 above are herein incorporated by reference in their entirety.

26. The Defendants’ discriminatory conduct, policies, and practices were
undertaken with a deliberate and callous disregard for Plaintift‘s rights, and are violative
of the provisions of the RIFEPA, by:

a. interfering with Plaintiff' s right to avail herself of the full and equal benefit and
protection of state and federal laws intended to prevent discrimination in the
workplace based on disability/perceived disability;

b. depriving Plaintiff of the status, benefits, privileges, and other terms and
conditions accruing to the employment relationship to which she was entitled;

c. treating Plaintiff in a hostile, demeaning, and otherwise unlawful manner based
on her report of potentially unlawnil conduct based on disability/perceived
disability; and

d. Causing Plaintiff lost income and benefits, humiliation, physical and emotional
injury, as well as irreparable harm to her personal and professional reputations

27 . The unlawful practices engaged in by the Defendants were motivated by

impermissible and unlawful considerations consenting protected characteristics including

“ued: 7116!2018(1;__§18§““12.18-.CV-00622-.].]l\/|-PAS DOCUm€nt 1-1 Filed 11/13/18 Page 10 Of 22 PagelD #Z 16

lopez 1628942
rwer: Alexa Gt 6

disability/perceived disability and/or age. Such practices include, but are not limited to,
Defendants:

a. Retaliating against Plaintiff;

b. Terminating the Plaintiff.

28. But for the Defendants’ intent to discriminate and retaliate against Plaintiff
because of protected characteristics Defendants would not have retaliated against Plaintiff
or subjected her to discriminatory terms and conditions of employment including
termination

29. The Defendants' conduct has unlawfully deprived Plaintiff of income,
benefits, privileges, promotions, and other terms and conditions accruing to the
employment relationship to which she was entitled; has caused irreparable harm to her
reputation and professional mobility; and has caused her extreme hurniliation, as well as
physical and emotional injuries

WHER_EFORE, Plaintiff prays that judgment be entered herein against Defendants,
jointly and severally, in favor of Plaintiff for all damages and equitable relief available, as

hereinafter requested

COUN'I` ll
THE RHODE ISLAND CIVIL R.IGHTS ACT OF 1990
R.I.G.L. 42-112-1 ET SEQ.
CIVIL RIGHTS OF PBOPLE WITH DISABILTIES ACT
R.I.G.L 42-87-1
DlSCRlM]NATORY TERMS AND CONDITIONS OF EMPLOYMENT

RETALIATION
TERM[NATION

30. Paragraphs 1-24 above are incorporated herein by reference in their entirety
31. Despite Plaintiff’s ability to perform the duties of her position in a

satisfactory manner, the Defendants unlawfully subjected Plaintiff to discriminatory terms

mem msmm$:306118‘3§41:18-cv-00622-.].]I\/|-PAS Document 1-1 Filed 11/13/18 Page 11 of 22 Page|D #: 17

ope: 1628942
wer; A|exa G: 7

and conditions of employment and retaliated against Plaintiff, based on
disability/perceived disability.

32. But for the Defendants’ intent to discriminate against Plaintiff because
disability/perceived disability, Defendants would not have engaged in the unlawful
conduct described in the preceding paragraphs

33. By its conduct described in the preceding paragraphs Defendants have
engaged in unlawful conduct in violation of R.I.G.L. 42-112-1 et seq.

34. The Defendants’ conduct was undertaken with a reckless and/or callous
indifference to the statutorily protected rights of the Plaintiff, and has unlawfully deprived
the Plaintiff of her employment, income, benefits, privileges promotions and other
benefits accruing to the employment relationship, as well as caused harm to her personal

and professional reputations, humiliation, and physical and emotional injury.

WHEREFORE, Plaintiff prays that judgment be entered herein against Defendant,
jointly and severally, in favor of Plaintiff for all damages and equitable relief available, as
hereinafter requested.

COUNT III
AMBRICANS WITH DISABILITIES ACT
ADA-42 U.S.C. SEC. 12117
Discrirninatory Terms and Conditions of Employrnent
Retaliation
Termination

35 . The allegations contained in Paragraphs 1~24 above are incorporated herein

by reference in their entirety.

36. Plaintiff is a qualified individual with a disability and/or was perceived as

disabled by Defendants

mem 7116;2018$£8}=(|3“ 1:18.-CV-00622-.].]l\/|-PAS DOCUm€nt 1-1 Filed 11/13/18 Page 12 01 22 PagelD #Z 18

ope: 1628942
wer: Alaxa G: 8

37. Plaintiff could perform all essential functions of her position with or
without reasonable accommodation

38. The Defendants have engaged in unlawful employment practices in
violation of the ADA, sec. 102(a), lOZ(b)(l) and lOZ(b)($)(B), 42 U.S.C. sec.12112(a),
12112(b)(1) and 12112(b)(5(B), in addition to other sections

39. But for the Defendants’ intent to discriminate against the Plaintiff because
she holds the status as a qualified person with a disability, Defendants would not have
engaged in the conduct alleged in this Complaint; would not have applied discriminatory
terms and conditions of employment to the Plaintiff; retaliated against the Plaintiff or
terminated Plaintiff

WHEREFORE, Plaintiff prays that judgment be entered herein against Defendants,
jointly and severally, and in favor ofPlaintiff for all damages and equitable relief available,

as hereinafter requested.

COUNT IV
RHODE ISLAND PARENTAL AND FAMILY MEDICAL LBAVE ACT
R.I.G.L. CH. 28-48-1 ET SEQ.
40. The allegations contained in Paragraphs 1-24 above are incorporated herein
by reference in their entirety.
41. The Defendants’ discriminatory conduct, policies, and practices are

violative of the provisions of the Rhode Island Parental and Family Medical Leave Act,

R.I.G.L. 28-48-1 et Seg.

mm _mmm8(13:38|:€~[1'.18¢CV-00622-.].]I\/|-PAS Document 1-1 Filed 11/13/18 Page 13 of 22 Page|D #: 19

cpe: 1 628942
lwer: A|exa G. 9

WHEREFORE, Plaintiff prays that judgment be entered herein against Defendants,
jointly and severally, and in favor of Plaintiff for all damages and equitable relief available,

as hereinafter requested.

COUNT V
FEDERAL FAMILY AND MEDICAL LEAVB ACT of 1993
29 U.S.C. 2601 et seq.

42. The allegations in Paragraphs 1-24 are incorporated herein, by reference,
in their entirety.

43. The Defendants’ discriminatory conduct, policies, and practices are
violative of the provisions of the Federal Family and Medical Leave Act, 29 U.S.C. 2601
et seq.

WHEREFORE, Plaintiff prays that judgment be entered herein against Defendants,

jointly and severally, and in favor of Plaintiff for all damages and equitable relief available,

as hereinafter requested

PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays that judgment be entered herein against Defendants,
jointly and severally, and in favor of Plaintiff for all damages and equitable relief available,

including, but not limited to:

nmed:7116,2018(;:%1§§|“1:18£v-00622-JJM-PAS Document 1-1 Filed 11/13/18 Page 14 of 22 Page|D #: 20

-|epe: 1628942
swar: A|exa G. 10

a. an order that the Defendants institute and carry out policies, practices and
programs which provide equal employment opportunities to qualified individuals
regardless of disability/perceived disability;

b. an order that the Defendants make whole the Plaintiff with appropriate lost
earnings, benefits, and interest, in amounts to be proved at trial, and other affirmative relief
necessary to eradicate the effects of their unlawful employment practices, including, but
not limited to the granting to Plaintiff appropriate increases, benefits, status, and
promotional opportunities of the workplace;

c. an order that the Defendants make whole the Plaintiff by providing
compensation for any pecuniary losses, including, but not limited to, any costs incurred for
health and life insurance premiums, medical treatment, losses in pension entitlement,
vacation pay and other benefits, in amounts to be determined at trial;

d. an order that the Defendants make whole the Plaintiff by providing
compensation for non-pecuniary losses, including, but not limited to emotional pain,
suffering, humiliation, and mental anguish in amounts to be proven at trial, including an

appropriate award of compensatory damages pursuant to R.I.G.L. §28 ~50-4, 42-1 12-2, and

28-5-24;
e. grant attorney’s fees and the costs of this action;
f. grant punitive damages, as appropriate, to punish the Defendants for its

malicious conduct and/or for its reckless and/or callous indifference to the statutorily
protected rights of the Plaintiff, including an appropriate award pursuant to R.I.G.L. §28-

50-4, 42-112-2, and 28-5-1;

quthk71,16|,20,|a(§__@_'§§|“l:-18-cv-00622-.].]I\/|-F’AS Document 1-1 Filed 11/13/18 Page 15 of 22 Page|D #: 21

1ope: 1628942
sweh A|exa Ge 1 1

g. grant an appropriate award of prejudgment interest, including an award of
interest for all damages awarded to the Plaintiff from the date this cause of action accrued,
pursuant to R.I.G.L. §9-21-10; and

h. grant such further relief as this Court deems necessary and proper.

DEMAND FOR TRIAL BY JURY
Plaintiff hereby demands trial by jury of all issues pertinent to the causes in this Complaint
triable as of right by jury.
Respectfully Submitted,
Plaintiff, Sue Ellen Smith

By Her Attorney,
/s/ Stephen T. Fanm'ng

 

Stephen T. Fanning #3 900

305 South Main Street

Providence, Rl 02903
401-272-8250/ 401-272-4520 (FAX)

 

MNumDer: ,,u§@l§§u1z'18-cv-00622-.].]I\/|-PAS Document 1-1 Filed 11/13/18 Page 16 of 22 Page|D #: 22

i|ed ln.Provldanee!Brlsto| County Supen'or Court
ubmitted: 7116!2018 1:01 PM

melape: 1626942

evlewer: Alexa G.

STATE OF RHODE ISLAND
COMM]SSION FOR HU`MAN RIGHTS

RICHR NO. 18 EMD 095-40/05 EEOC NO. 16J-2017-00407
In the matter of

Sue-Ellen Smith
Complainant

Aga.inst NOTICE OF RIGHT TO SUE

Greystone Mills Artiste, LLC/Urban Srnart
Growth, LLC and USG Services Corporation
Respondente

This NOTICE OF RIGHT TO SUE is issued to the above-cited complainant pursuant to Section
28-5-24.1(a) of the General Laws of R.hode Island because more than one hundred and twenty
(120) days and less than two (2) years have elapsed since the charge was tiled, the Ccmrm'ssion is
unable to secure a settlement or conciliation agreement, the Comrnission has not commenced
hearings on a complaint and the complainant has requested a Right To Sue. With the issuance of
this NO'I`ICE OF RIGHT TO SUE, the Commission is terminating any further processing of this
charge

In the event that the above-cited matter includes allegations against individually-named

employees of a respondent employer under the R.bode Island Fair Employment Practices Act,

please note that recent erode Island Suprerne Court decision in Mancini v. Cig{ of Providence,

2017 WL 924178 (ILI. Mar. 8, 2017), held that employees of a respondent employer are not
individually liable under the Act. Please consult the decision and/or an attorney to determine

how the decision aH`ects this case. _ The decision also may be found at:
tt s://www.co .ri. ov Courts/` me inio /14-88. df

   

   

This NOTICE OF RIGHT TO SUE is issued at the complainant’s request If the complainant
intends to sue, S/HE MUST DO SO WITHJN NINETY (90) DAYS FROM THE DATB OF
'I`HIS NOTICE: OTHER.WSETHE RIGHT TO SUE 13 LOST.

On Behalf of the Commission

#___ ¢/ 19 Y'§_ ' MM

Date Michael D. Evora
Executive Dire.ctor

 

m mmm r,"_C£§‘;E}§_cguja'153-cv-00622-.].]|\/|-F>AS Document 1-1 Filed 11/13/18 Page 17 of 22 Page|D #: 23

led in Providence/Brlsto| County Superior Court
Jbrnitted: 711512018 1:01 PM

wetope: 1628942

aviewer: Alexa G.

CERTIFICATION

l certify that on April 18, 2018 I sent out a NOTICE OF RIGHT TO SUE to Sue-Ellen
Smith vs. Greystone Mills Artiste, LLC»]Urban Sma,rt, Growth, LLC and USG
Serv“ices Corporation RICHR NO. 18 EMD 095-40/ 05 to the following persons:

 

Me. Sue Ellen-Smit.h
10 South Main St_reet, ltit Floor
Rochester, NH 0386‘7

Lance Jay Robbins, President
USG Services Corporat.ion
1005 Main Street, Unit 1220
Pawtucket, Rl 02860

 

Stephen T. Fanning, Esq.
Law Oftice

305 Sout_h Main Street
Providence, R.I. 02903

Lance J ay Robbins, Preeident
Urban S_mart Growth, LLC
1005 Main Street, Unit 1201
Pawtucket, R.l 02860

 

Keith E. Fayan

Agent for Service
1005 Main Street
Suite 1204
Pawtucket, RI 02860

Lance Jay Robbins, President
Greystone Mills Artiste

1005 Main Street, Unit 1201
Pawtucket, Rl 02860

 

Jennifer L. Luzzi, Esq.
Alicia-J. Simolis, Esq.
Partridge Snow 65 Hahn LLP
40 Westminster Street
Suite 1100

Providence, RI 02903

 

 

 

 

 

Zaida Rivera
Administrative Clerk
Wednesday, April 18, 2018

 

 

 

asemmnen r,`{_(¢3`53}§_§`,12'153-cV-00622-.].]l\/|-F’AS Document 1-1 Filed 11/13/18 Page 18 of 22 Page|D #: 24
led in ProvidencelBristol County Superior Couri

 

 

 

 

b i - ~ PM ‘ '
jvgqo%;,§glgihlrsl U.S. EQuAL EMPLovMENT Ospoarusirv Coumission
avlewer: A|exa G. .
DllessAi. AND No'rlcE oF Rlcl-i'r-s
To'- Sue-Ellsn Smith me= Boston Arss Offlce
10 South Main Strest John F. Ksnnedy F,ed Bldg
1st Fl. Government Ctr. Room 475
Rochestsr, NH 03867 Boston, MA 02203
[:| On behalf o!psrson(s) aggrieved whose Identity ls
coNFiDENTiAL (29 cFR §1601. mall
EEOC Chargs No. EEOC Rsprossnletive Tslephone No.
Amon t.. l<lnsey, Jr.,
18J-2017-00401 Suporvlsory investigator (617) 665-3189

 

THE EEOC 13 CLOSING lTS FILE ON TH|S CHARGE FOR THE FOLLOW|NG REASON:
The facts alleged in the charge fall to state a claim under any ot the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Amerioa'ns With Disabilities Act.
The Respondenl employs loss than the required number of employees or is not otherwise covered by the stahltes.
Your charge was not timely filed with EEOC; in other words. you waited too long after the dato(s) of the alleged

discrimination to file your charge

The EEOC issues the following deterrnlnailon: Basad upon its investigation the EEOG is unable to conclude that the
information obtained establishes wolations ol the statutes. Thls does not certify that the respondent ls in compliance with
the stal\rtes. No finding ls made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this chargel

Ell:l l:ll:l[l|:ll]

Oiher {biiatiy sleta) Chsrglng Party le pursuing claims ln another forum.

- NOTICE OF SU|T RIGHTS -
{Ses ihs additional infonnslr'on attached lo this farm.)

Tltle vil, the Amaricans with Disabilities Act, the Genetlo information Nondlser|mlnation Aet, or the Age
Dlscrlmination in Employment Act: Thls will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondenl(s) under federal law based on this charge in federal or state court Your
lawsuit must be filed y!lIdl!§ 90 QAY§ of your receipt of this notice; or your right to sue based on this charge will be
lost (The time limit for filing suit based on a claim under state law may be differsnt.)

Equal Pay Act (EPA}: EPA suits must be ll|ed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment Thls means that backpay due for any violations that occurred M_y_e_grs_{§_yggi§l
before you fils suit may not be collectible

On behalf of the Commlssion
zemw% 74¢& hay 2, 2016

Enclosures{s) pena K. Anl (Dela MeiiedJ
Area Otflce Dlrector

Ste hen T. Fannln Es .
eREYsToNs stats ARTlsTE, Li.c Sospsouth mm steget q

1005 Main Strset
pawtucket m wasn Provldence, R102903

Case 1:18-cv-00622-.].]l\/l-PAS Document 1-1 Filed 11/13/18 Page 19 of 22 PagelD #: 25

Sce this notice in Cambodian, Spe.nish, and Portugucsc on the attached pages
Espsicl: Véase esta uotiticacion en camboyano, cspaiiol y portugués en las pegin_lrs adjuntas.
Portugués: Leia csra notificach cm cambojeno, cspanhol c portugués nas pegina$ em anexo. h

NOTICE : H

You have a case in the Rhode Island state court system.

 

 

You have the right to an interpreter at oh cost to you.

 

R.hode Island Supreme Court Exccutive Order 2012-05 states that when a Limitcd-
English Proiicicnt (LEP) person appears in court, the R.hode Island Judiciary will provide a free authorized
interpreter for the defendant, plaintiff, witness, victim, parent of a juveniie, or someone with a significant
interest in the court proceeding. This interpreting service is provided at no cost to the pirhss and in all types of

cases, both civil and criminal Court interpreters work in all the courthouses of the lillhode leland state court
system. 3

To schedule an interpreter for your day in court, you have the following options
I. Cell the Ofiice of Court Interpreters at (401) 222-8710, or

2. Send an email message to inte reterfeedbsck courts.ri. ov, or

3. Visit the interpreters’ office to schedule an lnterpreter:

The Ofiice of Court Interpreters
Licht Judicial Complex

Fourth Floor, Room 401

250 Benelit Street

Prov‘ldence, RI 02903

When requesting nn interpreter, please provide the renewing tntormstion:

The name and number of your case
The language you are requesting
The date and time of your hearing
The location of your hearing _
Your name and a telephone number where we can reach you or your lawyer l

,»,¢, ~».- "...-r- .~.--u

 

.-.~-\~'»-4\ -~¢ ...»~¢ ¢..~.

 

" For more information in Portugucse, Russian, and Sps.nish, including s listing of court Sf¢nns that arc available
' in Spanish, please visit our website on the internct: - !

h;t]:_i:[/www.courts.ri.gov/lntcl_'grctcrgcng[ishvcrsign/defag|t.asp;.§

To request a translation of this notice into any other ianguagc, please call the Officc ofi_Court Interpreters at
(401) 222-8710. lt would be helpful to have an English speaker with you when you cell.

The Rhodc Island Judiciary is committed to making the courts accessible to ali.

The thcs of Court interpreters
I..icbt Judicisl Compiex
Fourth Floor Room 40|

250 Bcnefit Street
Providcnce. Rl 02903

 

 

 

 

 

Case 1:18-cv-00622-.].]|\/|-PAS Document 1-1 Filed 11/13/18 Page 20 of 22 Page|D #: 26

 

  

 

 

Sec this notice in Cambodian. Spanish. and Portuguese on the attached pages.
Espatlol: Véase esla notificaci()n en cunboyano, espm'lo! y portugués en las péginas edL:netas.
?0rtugu§s: Leia esta notificae§o em cambojano. espanhol e portugués nas péginas em x

A V I S O 1
Usted tiene un caso en el slstema judicial de _R!_hode Island.

|
Usted tiene el derecho a tener un lotérprete sin ebsto para usted.

La Orden Ejecun‘va 2012-05 del Tribunal Suprcmo de Rhodc lslmid dicta que cuando una
persona que tiene un dominic limitado del inglés (LEP) comparece_ iante la corte, cl Sistema
Judicial de Rhode Island le proveeré un intézprete amdrizedo gratis sea el r1
acusado/demandado, dctrmndante, lestigo. victima, pedro de un manor de edad alguien q tenga con un interés

importante on el proccso de la corte. Estc servicio de interpretacic'>n se le proveeré sin costa al`gqno a los penicipa.ntcs en
toda chase de easo, sea civil o penal. l

Los wtérpretes judiciales trabajan en lodos los tribunales del S1stema ]udicial dc Rhodc Island.

Para solicitor 1111 lotérprete para so compareeeocla en el tribunal, usted tlene las sigulentei épciol_\es:
1. blamor a la Oi`icina de Intérpretes en el tribunal al 401-222~8710 ; - ' i
2. Maodar 1111 correo electrénlco a internreterfeedbgck@courts.ri.gov; o n
3. Presentarse a la Oficina de Intérpretes para solicitar un lntérprete:

The thce ol' Court lnterpreters
Licbt Judidal Complex

Cuarto Plso, Oflclna 401 A-B
250 Benefh Street

Providence, RI 02903

Al solicitor un interprete, par favor proven la slgulente informacido:
v El nombre y el némero de 511 esso
v El idioma que solicits
¢ La fecba y bore de so audiencia
o D6nde va a tomar lugar su audiencia

' Su oombre y mimero de teléfono por el cnal nos podamos poner en contactu eoné lasted 0 con su
abogado.

......»...... \.., . »-._».`. .--.».»w-» -¢. -...-.m-.¢.-..~..._..-..¢- -.- » .- ~.-_- --.~...-»-. go -.-~ . --¢__~. u..._..-~.\-. 1 w ._- _.....

Para obtencr mds informacién en portugués, msu o espaz‘lol, incluyendo una lista de formularios 11e111 corte que emén
disponibles en espaz`iol, visite nuestm pégina de intemet:

 

Para solicitar la lreduccién de este aviso en cualquier olJ'o idioma, por favor llame a 1a oficina del interpretes al (40]) 222-
8710. Ayudarla si usted puede estar en compania dc una persona que habla inglés cuando llame.

El sistema jun'dico de R.hode Island se eompromete a proporcionar a todas las personas mcjor gacceso a los tribunales.

The Ofliec of Court Imerprcters 1
Lichl Judicial Complex -
Fourth Floor Room 401

250 Brmef'lt Sl.reel'
Providence. R] 02903

 

 

 

 

 

Case 1:18-cv-00622-.].]|\/|-PAS Document 1-1 Filed 11/13/18 Page;Zl of 22 Page|D #: 27

 

Fl

Sec this notice in Cambodian, Spanish, and Portuguesc on the attached pa:js.
Camboyano: SAMPLE: [Véase csra notificaci¢')n en camboyano, espaiIol y portugués en l` _péginas adjuntas.]
Espailal: Véase esta noti§cacibn en camboyano, espailol y portugués en las paginak adjuntas.
Portugues: Leia esta notificaq.io em cambojano, cspanhol e portugués nas paglnq's§em anexo.

NOTIFICAQAO_§

1 .
V. Ex.“ tem um processo em curso no siste111a judiciario do
Estado de Rhode Island, §

V. E11.la tem direito aos servic;os gratuitos d11l um lntérprete.

 

A Ordem Executiva 2012-05 do Supremo Tribuna.l de R.hode Island prevé que quando ama pe_bsoa com conhecimentos
limitados da lfngua ingleea (Lc'mited-Engh'sh Profz`ciem) (LEP) comparece em txibunal, a Adqniuisu'aqao Judici:'u'ia dc
Rhode Island disponibiliza-lhe gz'anlitmnente os servipos de um interprets autorizado a um réui qutor, testemunha. viuma.
pai ou mae dc um manor ou alguém com interesse significativo no processo judicial. 0 servi`§q de interprets é prestado
gratuitamente as partes e em todos os tipos de processos, sejam eles civis ou penais. Os intérp_re{tes do tribunal trabalham
em todos os uibunais do sistemajudicia.rio do Estado de R.hodc Island. - §

Para agendar us servi¢os de um interpreter para o sea dla no u'ibunal, rem as aegulntea op§51:s:

 

1. Telel'onar para o Gablnete de lntérpretes Judlclais através do 11.° (40]} 222-8710,¢11

2. Enviar uma mensagem de correio eletrfmlco para in er rete eedbac a)c arts.rl. _' ', ou
3. Deslocar~se ao gabinete de interpreter para agendar os servlc,os de um lntérpreie: : .

Gabinete de lntérpretes Judiclais
Complexo Judicial Licht

Qua rto Piso, Sala 401

250 Beneflt Street

Provldence, Rl 02903

Quando solicitnr os servi¢os de um interpreter dave fornecer os segulntes dados:

0 name e numero do sea processo

0 idioma que solicits

A data a lmra du ana u\ldi$ncia -
0 local da sua audiénda 1 `

O seu nome e um numero de telefone para o podermos coutactar a al ou ap 12a advogado

.“-.1_1-. ¢ .....-1.1»-1..1-¢-¢\“-..*.»¢1-1¢1.1“.' ~¢-- -¢~¢-111-¢.

 

 

 

1 |
Para obter mais infonnac;ées em portugués. russo e espanhol, incluindo uma lista des formulon judiciais disponlveis em
espanhol. visite 0 nosso website na intemet: hgp:h`www‘courts.ri.ggy£lme[preler§/engli$v'grsionfdefaul;.aspx1'.

Para solicitar ama tradu;io desta notifica¢§o para qualquer 01111'0 idioma, telefonc para o Gabifl€§w de ln¥érPr¢fGS indiciais
anavés do numero (40]) 222-8710. Recomenda-se que esteja acompanhado por alguém que Efale inglés quando Ezer a
chamada. `-

A Adnunistraoao Judicié.ria de Rhode Island esta empenhada em tornar os ln'bunais adea'siveis para todos.

Gabinete dc lncérprercs Judiciais
Comple'x.o Judicial Licht
Quarto Pisn, Sala 40|

250 Benet'u Strcet

 

 

Providence. Rl 02 903

 

 

 

 

Case 1:18-cv-00622-.].]|\/|-PAS Document 1-1 Filed 11/13/18 Page-_ZZ of 22 Page|D #: 28

1

 

1§m1n1n§gsr'1n‘r1nca:mman!p_:111111]\13 andaqw\§n:rsiuiifiddrumag\d'\

mm§ga 15 r{nn
1 1
mangumsuqhma~lqalpcl'§qnnmx¥asg Rhode§lislandu
1aangnmard§1n'j:1';§nunfgnm manialgmgad§ahv‘l 11

Emg:ilu§wa`:qo.nmz&qmla anode leland canada leland supreme court Exmluuvd order1 mrs 2012-05
malanm1e11nm11g1ulnmmamm:dalgnmnnm'a§mmhnm‘\ £L.=_P) umggezslqnz\anml amounts
anode Island §vgn`:gnant\pldmmaaag;mrmmdnnalgrdwdqmmv 1`1 anna nnq`j aalucg'n:
mmbm:un'm§hua gammgafilununn1"1'§111’1\1¢\39'111131¢1\3311{1111111¢11\1111111 amongunlwcsz leapn'.iga)mm¢lnia\gmwilgmi an
13111-11`1111¢1'19111111§111 hmgqjdn'h ahwcqupw guent\phnqnnmugmns~lqaququnmw'mnr.'nun':wr'i§qa`ndula:g undue csnand'\
15dirgnmnmanngnanllpwwd'lggmmmmamn':mnugn mnngnmaaqjlmgoqupm c =

1. gra`iganmémlmnimqnunf|pma$qnnm:mmmamo {401) 222»8710 g

2. 15111§1111¢11111 inte reterfe back courts.ri ov g _

3. wim§mhmdr’mgnuai{p\iq'qumnmannqnualg: 1 ' 5

The Oifice of Court interpreters
Llcht Judlcial Complex z _
Fourth Floor, Room 401 i
250 Benef'lt Street `
Providence, RI 02903

 

 

mmmu'§nf;gnunlw n;sgn§§n`iimsgammuna 1
0 mgp: §mmeur[pmua’smnngn

 

¢ manlummna§mr§rq
o aman §nm%nmmmaur€mnnqn
0 ¢vinia mmmuua'nnnngn

v man amcdagm‘ir_\mnngn!nmm?n§maimnianmnngn gmml1nnm_1nmo

1 _1 .. . -. 1»11.._ .._~11-”1~.---»

 

.. .,._..,...¢..._.. ....»...-_..._».,,-...,“~».. ,.._,. ... ...._1 11 1 . .. _1l ....1.¢_. ._.. ..

mgndr`\'imsul§ummanh':e`wqjm;hq ammqulavinquolpnluuuvannn'11lammsmmanrur§1prg1m1 rgagru
mmérnmbfisminqmm'jqannfnn z _ §
1111];://www.couns,ri.govfl11tcmrclersfegglishversion/defau}t.g§p)d11

cdujln}n}mluniwrmu§gsinkma:mmnnnmgmlqjmi]n qagm'.fgdnml’unn`s'mgnuniwu:o%qnnmm_dqm:rma [401) 222-8710'1 11
hmrn:u%mafnmg::magn§unusmnnm'n§rdm§wmnngmmmmlummnngn gudg`g`nn

qnnrm anode Island lpmrgq}qanmsmanji@h&ma¢\smdaqrq}g\ugm

minnn':'wgnunl\plpu'\qnnm:
Lic.ht Judicial Complex
Fourth Floor Roorn 401
250 Be.ne{'ll Sueet _
Pxovid¢mce, RI 02903 1

_=__ 1 l

 

 

1 41

 

 

 

